Peters, C. J.
The insolvent, now in middle life, for many yeai’s followed the sea. On July 11, 1890, he purchased a grocery stock and fixtures, paying therefor in cash one thousand dollars. His grocery business was managed principally by a female clerk, who was also the book-keeper, whom he married in November, 1890. He devoted most of his time to business other than that of merchant or trader, but frequently sold goods in the store for cash, although having nothing to do with keeping the books. The business was conducted in this way for seven *158months until February 12, 1891, on which day he sold the whole stock on hand and the fixtures for about eleven hundred and fifty dollars, which sum finally came into the hands of his assignee. On March 10,1891, he filed his petition in insolvency.
The list of assets included five parcels of real estate, three of which were encumbered by mortgages, and debts due on account amounting to $131.95, the whole assets aggregating, with the amount received upon the sale of the stock of goods, the sum of $2179.44.
The schedule of creditors delivered to the messenger showed liabilities aggregating $4490.46, of which sum about $2500.00 consisted of unsecured claims that were either not contracted by the insolvent as a merchant or trader, or that did not come against his estate in the settlement. The insolvent was largely indebted, not however in the business of a trader, before he purchased the stock of groceries. His estate paid a dividend of twenty-five per cent out of the personal assets.
The debtor’s book-keeper kept a daybook, and ledger corresponding with the daybook, containing accounts of all goods sold on credit and all payments made therefor. He also had a bank account showing deposits, from July 17, 1890, to February 7, 1891, of about one thousand dollars, and the checks upon which the money was drawn out from the bank were preserved and produced by him. No other formal books were kept. There was no cash book, and no cash account on any of the books. The books showed no account of any goods sold for cash. Such sales were estimated by the debtor as being nine or ten dollars per day, and by his wife as being from four to six dollars. There was no invoice book, but all receipts for purchases of merchandise were preserved. Merchandise was paid for, sometimes by checks and sometimes by cash at the store. The books show no account of the personal expenses of himself and wife or of any persons dependent upon him, and he and she both attribute his failure to the heavy expenses of the business and their living. They both aver their ignorance of his insolvent condition at the date of his selling the stock of goods.
*159The debtor’s discharge was allowed by the court of insolvency, but on appeal was denied by this court below. We think the latter ruling must be sustained, if we adhere to previous adjudications in similar cases in our own State and elsewhere. See In re Tolman 82 Maine 353. How could the condition of the debtor’s business as a trader be ascertained from any books or written evidence of his transactions, engaged, as he was, in other business at the same time, keeping no account of money coming in for cash sales or going out for every sort of expenses, receiving money, as he was daily doing with one hand and disbursing it with the other without knowledge by himself or his wife of the amounts so received and expended ? It was not strange that neither he nor she was aware of his insolvency. How can we declare, as we would be glad to be able to do, that the debtor’s business is exhibited upon his hooks with sufficient definiteness and certainty under the requirements of the law, to allow us to accede to his petition for a discharge ?

Exceptions overruled.

Virgin, Libbey, Foster, Haskell and Whitehouse, JJ., concurred.